Citation Nr: 1532170	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-43 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had active service (active duty and active duty for training) from June 1981 to May 1985 (Navy), from September 2001 to September 2002 (Air Force), and from February 2003 to June 2003 (Air Force).  He also served in the Air National Guard from July 1986 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City.  RO jurisdiction has since changed.  

In November 2013, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.

In September 2014, this matter was remanded for development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay but we need to ensure the completion of necessary evidentiary development prior to the adjudication of the issue pertaining to service connection for sleep apnea.  

In its last remand, the Board directed the AOJ to "obtain and associate with the claims file any outstanding available treatment records covering the verified time periods of the Veteran's of Active Duty for Training and Inactive Duty Training.  If a search for the records yields negative results, the claims file must be properly documented as to the unavailability of these records."  

In the file, the Board notes a November 2014 request for information through Personnel Information Exchange System (PIES) which requested the medical and personnel file from National Personnel Records Center (NPRC).  The response received for this request was that there were no military personnel or medical records "at Code 13" for this Veteran.  It was suggested that the Defense Personnel Records Information Retrieval System (DPRIS) be used to obtain personnel information from official military personnel folders in the custody of the Department of Defense (DoD).  However, the record does not suggest that such request was made.

Here, the Board will request that the AOJ complete development for action item number one, and based on the information received, obtain an addendum medical opinion, if necessary (from the same medical examiner who rendered the March 2015 medical opinion).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claims file any outstanding available treatment and personnel records covering the verified time periods of the Veteran's of Active Duty for Training and Inactive Duty Training, to include a follow up request to DPRIS and any other official repository as necessary, for personnel information in the custody of the DoD.  

The AOJ should attempt to verify the beginning and ending dates of each period of the Veteran's Inactive Duty Training, if any.  

**If a search for the records yields negative results, the claims file must be properly documented as to the unavailability of these records and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2. The case file should be returned to the examiner who rendered the March 2015 medical opinion.  Based on any new information resulting from the development above, the examiner is asked to revise his opinion, if applicable.  

The prompt is as follows.  The examiner should opine as to whether it is at least as likely as not that the Veteran's currently diagnosed severe obstructive sleep apnea is causally or related to his service.  In so doing, the examiner is asked to provide a full discussion of all possible contributing factors to sleep apnea and include any documentation of symptomatology indicative of sleep apnea. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




